DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-20, and 27 are pending.
Allowable Subject Matter
Claims1-4, 6-20, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, and, 19 and their dependents thereof are allowed because the prior art either alone or in combination fail to anticipate or render obvious, the claimed limitation of
“ training a model based on said schema and training data gathered by communication with said plurality of sensors during a training period, said trained model predicting energy usage by said peripheral units, used for providing said transferred energy to said plurality of manufacturing units, with a specified degree of accuracy; and during a control period following said training period, optimizing said energy usage while meeting a constraint of required energy to be transferred to said plurality of manufacturing units by: gathering further data from said plurality of sensors; and minimizing said energy usage by said peripheral units while supplying a total energy demanded by said manufacturing units by controlling at least one of said plurality of peripheral units based on an outcome of inputting said further data into said trained model”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184